Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 10, 2019

                                    No. 04-19-00520-CV

 SOUTHLAND LOG HOMES, INC. d/b/a Southland Log Homes and Southland Log Homes,
      LLC d/b/a Southland Log Homes and a/k/a Texas Favorite Log Home, LLC1,
                                   Appellants

                                              v.

      Betty J. PLANT, Individually and as Trustee of the Betty J. Plant Revocable Trust,
                                         Appellees

                 From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CI05974
                      Honorable Cathleen M. Stryker, Judge Presiding


                                       ORDER
        On August 23, 2019, this court received the trial clerk’s record in this appeal.
Appellants’ notice of appeal, contained within the clerk’s record, includes a request that this
court stay the trial court’s order that arbitration occur in the State of Texas. Appellee is
ORDERED to respond, on or before September 20, 2019 to appellants’ request to stay the trial
court’s order.


                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of September, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court